DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-16 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a spectacle lens for an eye of a spectacle wearer, having a front surface and a back surface, the front surface of the spectacle lens facing away from the eye and the back surface of the spectacle lens facing the eye, and the spectacle lens having an optical lens substrate made of or including a mineral material and/or an organic material, the spectacle lens comprising: at least one first antireflection coating; and at least one second antireflection coating, a reflectivity maximum with a full width at half maximum (FWHM) ranging from 20 nm to ≤55 nm, the at least one first antireflection coating having a transmission from 70% to 100% in a remaining wavelength range of the visible light between 380 nm and 780 nm, the filter effect for blue light being in a range from 5% to 40% in the wavelength range from 400 nm to 500 nm or in the wavelength range from 430 nm to 530 nm; (claim 3) a spectacle lens for an eye of a spectacle wearer, having a front surface and a back surface, the front surface of the spectacle lens facing away from the eye and the back surface of the spectacle lens facing the eye, and the spectacle lens having an optical lens substrate made of or including a mineral material and/or an organic material, the spectacle lens comprising: at least one first antireflection coating; and at least one second antireflection coating, a reflectivity maximum with a full width at half maximum (FWHM) ranging from 20 nm to ≤55 nm, the at least one first antireflection coating having a transmission from 70% to 100% in a remaining wavelength range of the visible light between 380 nm and 780 nm, and a reflectivity of the at least one first antireflection coating having a value of the luminous reflectance pursuant to DIN EN ISO 13666:2013-10, section 15.7 of <3.5%.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraus et al. (US 9,995,950 B2) discloses a spectacle lens for car drivers, in Figure 6, comprising of a light ray 640 enters the spectacle lens at its convex front side, transmits the spectacle lens 600 including a first antireflection coating 620, substrate body 610, a second antireflection coating 630 as indicated by arrow 650 and leaves the spectacle lens 600 at its concave back surface before entering a measuring apparatus (not shown) but indicated by the dashed line 670.  The spectacle lens has selective light wavelength filter properties.  The selective light wavelength filter properties include a spectral transmittance between 80% and 95% for all wavelengths in a wavelength range between 428 nm and 452 nm for a light ray entering the spectacle lens on the front surface at an angle of incidence of 0°, a spectral transmittance between 95% and 100% for all wavelengths in a wavelength range between 500 nm and 700 nm for a light ray entering the spectacle lens on the front surface with an angle of incidence of 0° and a yellowness index of no more than 10 for a standard illuminant D65 and a standard observer function of 2° (D65/2°).  However, Kraus does not teach or fairly suggest a reflectivity maximum with a full width at half maximum (FWHM) ranging from 20 nm to ≤55 nm, the at least one first antireflection coating having a transmission from 70% to 100% in a remaining wavelength range of the visible light between 380 nm and 780 nm, the filter effect for blue light being in a range from 5% to 40% in the wavelength range from 400 nm to 500 nm or in the wavelength range from 430 nm to 530 nm.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872